In a habeas corpus proceeding, the petitioner appeals from an order of the Family Court, Queens County (Salintro, J.), dated May 24, 1999, which, after a hearing, denied the petition.
Ordered that the order is affirmed, without costs or disbursements.
A writ of habeas corpus is not the proper procedure to seek review of the Family Court’s fact-finding order of neglect entered upon the mother’s default (see, People ex rel. Backus v Broome County Dept. of Social Servs., 240 AD2d 786, 787-788; Matter of Eddie J., 273 AD2d 239 [decided herewith]). The proper procedure is to move to vacate the fact-finding order, and if the motion is denied, to appeal from the order denying the motion *239(see, Matter of Vanessa M., 263 AD2d 542; Matter of Hurst v Hurst, 227 AD2d 689). O’Brien, J. P., Joy, Luciano and Schmidt, JJ., concur.